145 Ga. App. 618 (1978)
244 S.E.2d 123
WEIR
v.
THE STATE.
55447.
Court of Appeals of Georgia.
Submitted March 6, 1978.
Decided April 6, 1978.
Patton & Hoyt, Wade C. Hoyt, III, for appellant.
F. Larry Salmon, District Attorney, Timothy Alan Pape, Assistant District Attorney, for appellee.
WEBB, Judge.
Appeal is made from an order revoking the probation sentence of Robert Michael Weir. The court found that Weir on or about October 24, 1977, without authority and with intent to commit a theft therein did enter the Pleasant Valley South Baptist Church. Weir, apparently not there to attend any worship service, first told the pastor who just happened to be passing by when he *619 observed the church doors open and thereupon decided to investigate, that he had gone into the church to retrieve his mother's pocketbook. When he saw the pastor coming he fled. He later admitted that this was a falsehood, and claimed that he had gone into the church to use the telephone to call his wife to tell her that he would be late, and that he was going in the church office to look up her telephone number. There were valuable articles inside the church and inside the office.
We affirm. Only slight evidence of violation is required to authorize revocation, and where there is any evidence supporting the charge of violation we will not interfere with a revocation unless there has been manifest abuse of discretion. Barlow v. State, 140 Ga. App. 667 (231 SE2d 561) (1976). There was ample evidence here.
Judgment affirmed. Quillian, P. J., and McMurray, J., concur.